Citation Nr: 0949089	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  08-19 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder. 

2.  Entitlement to service connection for slipped capital 
femoral epiphysis with degenerative changes and sclerosis of 
the right hip.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2007 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issue of entitlement to service connection for slipped 
capital femoral epiphysis with degenerative changes and 
sclerosis of the right hip is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The evidence does not show that the Veteran has a left hip 
disorder that was present in service or is otherwise related 
to service.

CONCLUSION OF LAW

A left hip disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 
C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be sent prior 
to the appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in June 2007 prior to 
the date of the issuance of the appealed June 2008 rating 
decision.

The Board further notes that, June 2007, the Veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  

Laws and Regulations

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Factual Background

The Veteran's service treatment records are silent as to any 
complaints of or treatment for a left hip disorder.

Private treatment notes from Hammer Chiropractic report the 
Veteran's complaints of pain in his left hip in February 
2007.  No opinion as to the cause of the Veteran's left hip 
pain was provided.  

Analysis

Briefly, as stated above, establishing service connection 
generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  In this case 
while there is medical evidence of reports of current left 
hip pain, the evidence of record fails to show an in-service 
incurrence of or aggravation of a left hip disorder nor has 
the evidence shown a nexus between the Veteran's current 
complaints of left hip pain and service. The Veteran has 
voiced no argument linking a current left hip pathology to 
his period of military service.

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case as there is nothing of record to suggest that 
the appellant currently has a left hip condition in any way 
related to his tour of active duty.

 As the preponderance of the evidence is against the claim of 
entitlement to service connection for a left hip disorder, 
the claim must be denied.


ORDER

Entitlement to service connection for a left hip disorder is 
denied.  


REMAND

Service treatment records include an enlistment report of 
medical examination dated in October 2003 which notes no 
musculoskeletal abnormalities.  An October 2003 report of 
medical history for the purposes of enlistment shows that the 
Veteran reported no bone, joint or other deformities.  
Service treatment records dated in December 2003 note that 
the Veteran complained of right hip pain.  An x-ray study 
dated in January 2004 noted that there was a mild uptake at 
the right upper acetabulum above the femoral head consistent 
with a minor stress injury but it was noted that no femoral 
head or neck stress fracture was observed.  In-service 
treatment notes dated in January 2004 stated that the Veteran 
complained of right hip pain, it was noted that the Veteran 
was sent to an orthopedist for an existed prior to service 
evaluation.  

An entrance physical standards board proceedings report dated 
in January 2004 noted that the Veteran stated that he had 
recurring right hip pain with running, marching and climbing.  
Objective findings noted that the Veteran ambulated with 
limited range of motion of the hip especially with flexion, 
adduction and internal rotation.  It was noted that the 
Veteran's right lower extremity was approximately 1.5 
centimeters shorter than his left lower extremity.  A 
diagnosis of degenerative changes in the right femoral head 
and sclerosis in the acetabulum consistent with right hip 
slipped capital femoral epiphysis was provided.  Separation 
from service was recommended.  It was noted that the 
Veteran's condition was found to have existed prior to 
service and that the Veteran's condition had not been 
permanently service aggravated.  No reasons were provided for 
these findings.

The Board notes that the Veteran's medical examinations for 
enlistment made no report of a right hip condition.  
38 U.S.C.A. § 1111 provides that every Veteran shall be taken 
to have been in sound condition when examined, accepted and 
enrolled for service except as to defects, infirmities or 
disorders noted at the time of the examination, acceptance 
and enrollment or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  Id.  In this case, despite the fact that the 
Veteran's entrance physical standards board proceedings 
report stated that the Veteran's condition was not incurred 
in or aggravated by service, the Board finds that the 
presumption of soundness has not been rebutted.  As the 
standard of "clear and unmistakable evidence" is a 
heightened one, the Board finds that further development must 
be undertaken to ensure that sufficient medical evidence for 
VA to make a decision on the claim is available.  See Wagner 
v. Principi 370 F. 3d 1089 (2004); McClendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for his right hip 
condition since his discharge from 
service.  After the Veteran has signed the 
appropriate releases, those records not 
already in  the claims file should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If 
records identified by the Veteran cannot 
be obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

2.  The Veteran should be scheduled for a 
VA orthopedic examination.  All necessary 
tests should be conducted and all clinical 
manifestations should be reported in 
detail.

After a thorough examination of the 
Veteran's service treatment records, the 
VA orthopedic specialist should determine 
whether or not there is clear and 
unmistakable (obvious or manifest) 
evidence that the Veteran's right hip 
condition existed prior to service.

If clear and unmistakable evidence is 
found to show that the Veteran's right hip 
condition existed prior to service, the 
examiner should to the best of his/her 
ability determine whether there was an 
increase in severity of such right hip 
disability during service, and if so, 
whether or not this increase in disability 
was due to the natural progress of the 
pre-existing condition.

If clear and unmistakable evidence is not 
found to show that the Veteran's condition 
existed prior to service, the examiner 
should determine whether, based on a 
review of the record and an examination, 
it is at least as likely as not (50 
percent probability or greater) that the 
Veteran's current right hip disorder had 
its onset during service or is otherwise 
related to service. 

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that the record 
review and history took place should be 
included in the report of the examiner.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
All applicable laws and regulations should 
be considered.  If any benefit sought 
remains denied, the Veteran should be 
furnished with a supplemental statement of 
the case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


